Title: From John Adams to James Warren, 21 March 1783
From: Adams, John
To: Warren, James



confidential.
Sir,
Paris March 21st. 1783.

The Situation of things in England cannot be too much attended to at this time— The whimsical state of Parties; the Anarchy in Government and the Confusion of Opinions among the People, have been occasioned in a great Measure by the want of an American Commission to make a Treaty of Commerce with Great Britain— It is this that has brought all things to a stand.— The Merchants and Manufacturers know not what to do, nor what they can depend upon.— Had a provisional Treaty of Commerce accompanied the provisional Treaty of the 30th. of November, the Nation would have been so decidedly satisfied with the Peace, that Mr. Fox and my Lord North would never have been able to have obtained a Vote of the House of Commons, that the Peace was inadequate.— The critical Moment for obtaining the best possible Treaty of Commerce, I very much fear, is lost forever.
The true secret Motive of this Peace, was the precarious Situation of the Ministers who made it, I mean the Earl of Shelburne and the C. de Vergennes.— The Earl’s Continuance in Office certainly depended upon his making Peace, at least a provisional one with America— And I knew, perhaps better than my Colleagues, that after the Signature of the provisional Treaty, the Comte’s Continuance in Office depended too upon the Peace.— I am commanded by Congress to write the Characters of Ministers, and I must obey. There are Commis and Deputy Commis in the Office of Interpreters, or some other Scribblers, who employ themselves incessantly in filling all the Gazettes of Europe with pompous Panegyricks of this Minister, and sublime Ideas of his Power and Credit, as well as his Abilities.— But this is mere Puff & Bubble— He has long Experience in Courts, and is adroit enough in ordinary Business, but is by no means a great Minister.— He has neither the extensive Knowledge nor the Foresight, nor the Wisdom, nor the Virtue, nor the Temper of a great Man.— His Politicks are disturbed by little Passions, weak Prejudices and unworthy Tricks, in every Step of their Progress.— Not having those great Abilities and that decided Character, which command Respect, he has not the Advantage of high Birth and Nobility, which in this Country might serve as a Substitute for them.— The Queen is not his Friend.— He has not given that Satisfaction to Spain, which is pretended, and he has disgusted Holland— And if America has any Regard to the Character of her Ministers, to her Fisheries or her Western Lands, he has given Cause enough of Disgust to America. Feeling his Weakness and his Danger, he has united himself to De Fleury, to whom the French don’t scruple to give very hard Names.— By Means of this Comptroller of Finances, whose Reputation here is very bad, and the Chancellor, he has obtained a Feather in placing himself at the Head of the Council of Finances, which has been trumpetted as the Place of Monsieur de Maurepas, but it is not—Mr. de Maurepas was President of the Conseil du Roi, a very different Place from this, which is merely a nominal thing.— He will not suffer the Baron de Breteul to come from Vienna, from a Jealousy of him— And it has been given to me as a serious Opinion by Noblemen of great Consideration, among the rest, by one who is dear to America, that he will not stand his Ground very long—Some say not six Months.— If there is Truth in this Representation, and I verily believe it to be literally true, Congress will easily see, that if the Comte had not made Peace, after the Signature of the provisional Treaty, he would not have been able to stand the Clamour.— The Fact was, there was a great Cry against him. You heard in all Companies—“He has done wrong— There should have been a Congress of Ministers of all the Powers at War. The Ministers of France, Spain, England, Holland and the United States, should have all assembled in one Room and discussed the whole Peace in presence of each other, and all signed together— Instead of that, he sends Rayneval and his Son to London—communicates nothing to the American Ministers—nothing to the Dutch Ministers, and leaves the Americans to sign first; whereby England was at liberty to turn her whole Force against France and Spain— The Americans have done right, but the Comte has cheated himself.”— This was the Language of France, and Congress may easily see by it, that the Comte’s Continuance in Office, after this faux pas, depended upon his making a Peace. He felt it, and accordingly hastened it to a Conclusion so suddenly, as to violate his Promises solemnly made and often repeated to the Dutch Ministers.
The Baron de Breteul, Ambassador at Vienna, is of high Birth and numerous noble Connections, and very rich. He has a Son, to whom the Duchesse de Polignac has a desire to marry her Daughter.— Breteul desires to enter into the Ministry, or to be Intendant of Bretagne— But the Comte has hitherto refused to let him come home, because he dreads him. It is now said, however, that Orders are gone to him to come to France— And it is ardently to be wished, that Breteul or some other Minister may take the Place of Vergennes. There cannot be a worse in my Opinion for America. He has meant Us too much Evil; is too conscious of it and too sensible that We know it; and he has been too cleverly defeated in some of his ill Intentions, ever to be our Friend.—
It is not easy to explain the Motives of a little Mind, which has no fixed Principle of Action. It is not easy to assign the Reason of his long continued Rancour against our Rights to the Fisheries and the Western Lands—Against our obtaining Loans or Subsidies from the King sufficiently noble and ample to have established our Credit, and to have enabled Us to strike an effectual Blow against New York—against our having an effectual Assistance of Men of War, and against the Progress of our Negociations in Europe.
He is incapable of any Sentiment so patriotic, as to do all this to keep Us dependent upon France, that She might avail herself of our Weight and our Commerce. He wished to keep Us dependent, that he might have Us in his own Power—that he might have the miserable Gloriole of being the Pacificateur of Europe—of having America, Holland, Spain and France in his Pocket— That he might be made a Grandee of Spain, and obtain a Reputation imposing enough to secure him his Place.
That he has pursued the Design for many Years of manæuvring Us out of our Fisheries and Western Territories, is past all doubt.— Mr. Gerard, who was a faithful Representative of him, betrayed such a Design when he was at Philadelphia. Mr. Marbois, who is, I am very sorry to see, too faithful a Representative of him, has pursued the same Design. Mr. Rayneval, who is another of his Images, has held the same Language, and the Comte himself has held it too. His Attack upon me in his Letters to Dr. Franklin, which the Dr. was left to transmit to Congress without informing me, was an Attack upon the Fishery and Western Country. Franklin’s Motive was to get my Commission, and Vergennes’s Motive was to get it for him— Not that he loved Franklin more than me, but because he knew Franklin would be more obsequious. The Pretence, that I had given Offence, was a mere Fiction. Such an Invention they knew would be most likely to intimidate Members of Congress, and carry their Point. I repeat it, it was not true that I had given Offence. To suppose that I had, is to suppose him the most senseless Despot that ever existed— The Secret was, that I was known to be too much attached to the Western Countries and the Fisheries, and to be a Man, who would neither be decieved, wheedled, flattered, or intimidated into a Surrender of them. Franklin he knew would let him do as he pleased, and assist him in inventing an Excuse for it.—
I cannot account for his Enmity to Us, but by supposing an Affectation of a Reputation of great Foresight.— He affected to foresee, that We should suddenly become a great Nation, very rich and powerful—so powerful, as to be independent and keep ourselves neutral in a future War. He thought by crippling Us, he could keep Us dependent and oblige Us to join France in a future War against England. He thought too, that by getting America, Holland and Spain wholly into his Power, he could make the Peace as he pleased, and thus oblige every one to acknowledge him as its Guardian, and trumpet his Fame so high, as to make the Nation forget who he was and is, and oblige the King to continue him in Power—But he has been vastly disappointed— And the Truth is, that the American Ministers made the Peace in spight of him, let his hireling Trumpetters say what they will.
It may not however be of any very great Importance to Us, who is the Minister here.— Let who will be the Minister, We must be jealous of him, and trust him no farther than We see him.— Every humiliating Instruction to your Ministers in Europe must be repealed, and they must see with their own Eyes.— We must preserve a good Understanding with France—And the King and the Nation are well disposed to it. But We shall never preserve their Friendship, unless We take Care of their Ministers. We must not send our Army to Capua. We must cherish our Militia in every State—keep ourselves prepared for whatever may happen. This is the Way to preserve & improve the Peace. We can have no Dependance upon England, whose People are still capable of horrid Deeds, if they had the Power. They have no sincere Friendship for the United States, altho’ they are willing to acquiesce in the Peace, and avail themselves of our Commerce. They are humbled, in appearance at least, feel their real Situation and have left off their vain Boastings. But there is Cause to suspect, that they are confounded rather than humbled, and that they have not sincerely repented of their past Conduct— A Correspondent of mine says—“they are in a State of political Reprobation—of Hell or Heaven, of Liberty or Slavery they reck not.”
As the Courtiers still entertain their old Malice against Us, it is not probable, that the true Interest of the Nation will be immediately and steadily pursued— But as Shelburne pursued for a long time an oscillating kind of Policy to the Disgrace and Loss of the Nation, it will now require so much time to get rid of old Prejudices in Commercial Matters, that its Rivals will get the Start. If the Duke of Portland, Ld. John Cavendish, Mr. Fox &ca. are now in Power, this Administration cannot last long— And I fear they will not understand so well as Shelburne the true System towards America. Administration will fluctuate for sometime, and there are terrible Symptoms of bloody Contests, which will drive Multitudes to America, but will weaken and ruin that Island more completely, than it is our Interest, or that of Mankind perhaps, to wish.
The annual Interest of their Debt added to the Expences of Government exceed by several Millions all their Revenues—An horrid Truth, which presents the Prospect at least of a partial Bankruptcy; and this alone, without any other Commotion, will drive great Numbers to our Country.
It is our Business to render our Country an Asylum, worthy to recieve all who may wish to fly to it. This can only be done, by rendering the Minds of the People really independent—By guarding them against the Introduction of Luxury & Effeminacy—By watching over the Education of Youth—By keeping out Vices and cultivating Virtues—By improving our Militia, and by forming a Navy. These alone can Compose a Rock of Defence— Without these, Alliances will be a Snare. With them, We may have what Alliances We please, and none but such as We chuse.—
With great Esteem and Respect, I have the Honour / to be, Sir, your most obedient and most humble / Servant
John Adams.

